DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims directed to an invention non-elected without traverse.  Accordingly, claims 13-18 been cancelled.

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a tape machine for applying tape to a supporting surface, the tape machine comprising: a base having a front end and a rear end; one or more wheels connected to the base, wherein the wheels are configured to be supported by the supporting surface; an upright extending upwards from the base; a tape roll housing  a roller connected to the base, wherein the roller comprises an elongate wheel configured to receive tape from a tape roll and to roll along the supporting surface; and a cutter connected to the base, the cutter comprising a cylinder having a blade connected thereto and configured to move along an outer surface of the cylinder, wherein the cutter is moveable between an idle position away from the tape and behind the roller and a cut position in between the front roller and the tape, and wherein the blade that is configured to move across a length of the cutter to cut tape that is extended between a roll of tape positioned in the tape roll housing and the roller.  The closest prior art of Blomquist (US 2192634) discloses a taping apparatus which comprises of: a base/body member 10 having a front and rear end; wheels 11 which can reside on the surface to be taped; upright frame member 13 extending upwards from the base/block member; a tape roll housing/reel 15 for holding a tape material to be unwound; an application roller 12 connected to the base/block member; and a blade 35 connected to the base capable of moving from an engaged position to a disengaged position (Fig. 1 and 2), but fails to teach or disclose that the cutter comprises of a cylinder wherein a blade held by the cylinder is actuable to move along the length of said cylinder to cut a tape as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 5, 2021